United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 99-3981SI
                                  _____________

Kenneth C. Tennant,                   *
                                      *
             Appellant,               * On Appeal from the United
                                      * States District Court
      v.                              * for the Southern District
                                      * of Iowa.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       * [To Be Published]
                                      *
             Appellee.                *
                                 ___________

                          Submitted: September 6, 2000
                              Filed: September 14, 2000
                                  ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Kevin C. Tennant appeals the District Court’s1 order affirming the
Commissioner’s decision to deny his applications for disability insurance benefits and
supplemental security income (SSI). Having reviewed the record, see Prosch v. Apfel,
201 F.3d 1010, 1012 (8th Cir. 2000) (standard of review), we affirm.




      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
       Plaintiff applied for benefits in November 1991, alleging he could not work
because of bilateral-knee, right-ankle, and back injuries. In May 1994, while his
applications were pending, he reapplied for SSI, alleging disability from musculo-
skeletal problems, pinched nerves, and fatigue; the applications were joined. Plaintiff
was diagnosed with fibromyalgia2 by an orthopedist and a rheumatologist in 1995.
After the third administrative hearing,3 the administrative law judge (ALJ) concluded
Plaintiff was not disabled, as he could perform certain light, unskilled jobs identified
by the vocational expert.

       On appeal, Plaintiff argues that the ALJ’s credibility determination is
unsupported by the record. We disagree. Although fibromyalgia can cause joint pain
and fatigue, the issue before the ALJ was the severity of Plaintiff’s fibromyalgia-related
symptoms. See Riggins v. Apfel, 177 F.3d 689, 692 (8th Cir. 1999); Kelley v.
Callahan, 133 F.3d 583, 589 (8th Cir. 1998) (fibromyalgia can be disabling). In
discrediting Plaintiff, the ALJ properly relied on his poor work record, the absence of
physician-ordered limitations, and the lack of objective medical evidence. See Hutton
v. Apfel, 175 F.3d 651, 655 (8th Cir. 1999). It was also proper for the District Court
to consider Plaintiff’s part-time college attendance, as carrying 17 credit hours of
chiropractic classes while maintaining a C average appears inconsistent with allegedly
disabling joint pain and fatigue. Cf. Baker v. Apfel, 159 F.3d 1140, 1145 (8th Cir.
1998) (where ALJ relied in part on claimant’s ability to attend four hours of classes



      2
        Fibromyalgia is inflammation of the fibrous and connective tissue, causing
muscle and joint pain, stiffness, and fatigue. A diagnosis is usually made after
eliminating other conditions with similar symptoms, as there are no specific diagnostic
tests for this affliction. See Jeffrey Larson, Fibromyalgia, in THE GALE ENCYCLOPEDIA
OF MEDICINE 1185-86 (Donna Olendorf et al. eds. 1999).

      3
       Tennant’s case was remanded by the District Court in November 1994 and
February 1998 based on, inter alia, the lack of necessary vocational expert (VE)
testimony.
                                           -2-
daily in finding him capable of performing full range of light work, substantial evidence
supported ALJ’s conclusion).

       Plaintiff next asserts that the ALJ improperly relied on the opinions of Drs. Pawl
and Glad--a pain-center physician and psychologist who saw Plaintiff twice in 1991,
and who concluded that his symptoms were essentially psychologically based--instead
of the opinions of his treating physicians. He also argues that he rightfully refused a
psychiatric consultative examination. These arguments also fail. Despite Plaintiff’s
suggestions to the contrary, Drs. Pawl and Glad were treating (not consulting)
healthcare providers, and Dr. Pawl performed both neurological and musculo-skeletal
assessments while Dr. Glad administered a Minnesota Multiphasic Personality
Inventory and interviewed Plaintiff. Also, two other physicians later suggested that
Plaintiff&s symptoms could have a psychological basis. In any event, the ALJ did not
rely exclusively on the opinions of Drs. Pawl and Glad. As to Plaintiff’s refusal to
participate in a consultative psychiatric examination, regardless of his reasons for doing
so, the lack of such an examination made the record incomplete as to his mental status,
and the ALJ could--and did--determine only whether his physical impairments
prevented him from working.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-